Citation Nr: 1810277	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1974 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2016 and September 2017, the Board remanded this matter for additional development.


FINDING OF FACT

A right ear hearing loss disability was not manifested in service; right ear sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss disability is related to his service or to a disease, event, or injury therein.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not warranted.   38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the [V]eteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background, Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic diseases (including SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).   

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his right ear hearing loss was caused by noise trauma in service.  His DD Form-214 reflects that his military occupational specialty (MOS) was Morse Systems Operator; it is not in dispute that by virtue of duties in service he was exposed to hazardous levels of noise therein.  


On October 1977 audiology examination, audiometry revealed that puretone thresholds, in decibels, were:


1000
2000
3000
4000
R
0
5
0
0

It was noted that the Veteran was then currently working in a noisy environment and that the reference audiogram was administered following a noise free period of at least 48 hours.

On September 1980 service separation examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
10
10
0
10
 
High frequency hearing loss was noted in the left ear, but not in the right ear.

On June 1983 reserve service enlistment examination, the Veteran's ears were normal on clinical evaluation.  Audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
0
15
5
0

During VA treatment in October 2011, the Veteran reported increased hearing deficits.

On November 2011 VA hearing loss examination, right ear sensorineural hearing loss was diagnosed.  The examiner opined that it is less likely that the Veteran's right ear hearing loss is due to service since the Veteran "entered and exited service without hearing loss in the right ear[.]"

During February 2013 VA treatment, the Veteran reported excessive noise exposure through the use of power tools; however, he stated that he wears hearing protection.

On August 2016 VA hearing loss examination, right ear SNHL was diagnosed, but no causation opinion was provided.

The Board's September 2017 remand instructed the RO to obtain a medical opinion that adequately addressed the likely cause of the Veteran's right ear hearing loss; the examiner was instructed to comment on the significance, if any, of the apparent puretone threshold shifts suggested by comparison of the September 1980 service separation audiometry and the June 1983 reserve enlistment audiometry.

In an October 2017 opinion, the opinion provider noted normal hearing in the right ear on September 1980 audiogram and a normal to mild loss at 6000 Hertz in the right ear in June 1983.  She noted that no standard shift (defined as a change in hearing of an average of 10 decibels or greater at 2000, 3000, and 4000 Hertz or any change of 15 decibels or greater at 1000, 2000, 3000, or 4000 Hertz relative to baseline audiogram) was evidenced between the tests.  She continued that the Veteran's records showed no significant changes in hearing thresholds greater than normal measurement variability during service and that there was no record of complaint or treatment of the claimed right ear hearing loss.  Citing to the 2006 study from the Institute of Medicine, she noted an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Thus, based on the objective evidence, she opined that there is "no evidence on which to conclude that the [V]eteran's current right ear hearing loss was caused by or a result of the [V]eteran's military service, including noise exposure."  Instead, she opined that the Veteran's right ear hearing loss is at least as likely due to his "over 30 years of occupational and recreational noise exposure."

It is not in dispute that the Veteran has bilateral hearing loss.  It is also not in dispute that by virtue of his MOS he was exposed to some level of noise in service.  What he must still show to substantiate his claim of service connection is that there is a nexus between the claimed disability and his service/exposure to noise trauma therein.

The Board notes that while the Veteran is qualified (competent) to observe he has difficulty hearing, a hearing loss disability (as defined by VA regulations) can only be established by objective diagnostic testing (audiometry).  See 38 C.F.R. § 3.385.  Right ear hearing loss was not found on separation from service, and the Veteran did not report difficulty hearing from his right ear at the time.  A right ear hearing loss disability (as defined by regulation) was first documented by evidence in the record more than 30 years after service (in November 2011).  Such a lengthy postservice interval before the initial clinical documentation of a hearing loss disability is probative evidence weighing against a causal link between the current right ear hearing loss disability and service or noise exposure therein.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (noting the general common law evidentiary principle that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis omitted)).  The Board finds that, as a result, any suggestion by the Veteran that he has had a right ear hearing loss disability continuously since service could not be credible because it is not plausible that a person with significant hearing loss would not have reported it to any medical provider for nearly 30 years.  Although, in general, the absence of evidence is not substantive negative evidence, the exception is when a fact in question would ordinarily be recorded.  See Horn v. Shinseki, 25 Vet.App. 231, 239 & n. 7 (2012) (citing Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) and Kahana v. Shinseki, 24 Vet.App. 428 (2011)); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Board may consider "evidence of a prolonged period without medical complaint, along with other factors[.]").  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the lack of notation of any hearing problems, as discussed above, compels the conclusion that the Veteran did not experience right ear hearing problems continuously since service. See Caluza, 7 Vet. App. at 510-11.  
Significantly, the Veteran's postservice occupations included exposure to noise trauma and he had recreational noise exposure as well.  Consequently, service connection for right ear hearing loss disability on the basis it became manifest in service and is shown to have persisted since is not warranted.  Because right ear hearing loss did not manifest in the first postservice year, service connection is likewise not warranted on a presumptive basis (as a chronic disease under 38 U.S.C. §§ 1112, 1137).

The analysis turns to whether the Veteran's right ear hearing loss disability may somehow otherwise be related to his service.  In the absence of evidence of onset in service and continuity of manifestations thereafter, whether or not an insidious process such as right ear hearing loss may be related to remote service or noise trauma therein is a medical question not capable of resolution by lay observation; it requires medical expertise.  See Jandreau, 492 F.3d at 1377.  While the Board does not doubt the sincerity of the Veteran's belief that his right ear hearing loss may be related to noise trauma in service, he is not qualified to provide evidence on this subject and the Board may not assign significant weight to his belief  

The Board notes that service connection has previously been granted for left ear hearing loss and tinnitus.  However, the grants of service connection in those matters were based on positive opinions from VA examiners linking the left ear hearing loss and tinnitus to service.  Contrarily, the competent medical evidence is against the Veteran's claim in this matter.  Specifically, in a November 2011 opinion, the examiner determined that it is less likely the Veteran's right ear hearing loss is due to service based on findings of normal hearing at service enlistment and separation.  Following the Board's remand instructions, the October 2017 opinion provider opined that the Veteran's hearing loss is less likely related to service and more likely related to his occupational and recreational noise exposure.  The Board finds these opinions to be the most probative evidence in this matter, and persuasive.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding of a causal link between the Veteran's right ear hearing loss disability and his service or noise trauma therein.  Hence, the appeal in this matter must be denied.
ORDER

The appeal seeking service connection for right ear hearing loss is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


